UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- X
                                                                                    :;.·   r I

 CLAUDINNE FELICIANO,                                               ORDER REGUCAT ·
                                       Plaintiff,                   PROCEEDING~ . ·
                                                                                    '      I
               -against-
                                                                    17 Civ. 5507 (A~) :
 CORELOGIC RENTAL PROPERTY
 SOLUTIONS, LLC,

                                        Defendant.

 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U .S.D.J .:
                                                                                           i

                   The Court, consistent with its discussion with counsel at the stat
                                                                                 .    r'         nference

 held on November 15, 2019, instructs the parties to make the handwritten e4its'
                                                                           '    ,,               he proposed

 class notice, see ECF No. 107, appended to this order. The parties shall ther su                t the updated
                                                                                           I

 notice to the Court for approval.


 SO ORDERED.

 Dated:             November \r, 2019
                                                                      ALVIN K. HELL :
                    New York, New York
                                                                      United States I;)ist       udge
                                                                                    I




USDCSDNY
DOCUMENT
'ELECTRONICALLY FILED
 DOC#: _ _ _ _ _ _ __
 DATE FILED: \\-\S--\ 1
l!:::=:;:::::=======:::!I- ,~
\ .. )"!:: -
                                                                                                      1



             Case 1:17-cv-05507-AKH Document 107 Filed 11/12/19 Page 2 f




      You Have Been Identified As A Member Of A Class A •
                           Lawsuit That May Affect Your Rights.
                                                                                             I

                     A federal court authorized this notice. This is not a solicitation from a'
                                                     lawyer.                                   '
                                                                                             .    I•


 •           The purpose of this Notice is to advise you that you are a member of a class rec : t 1   1
                                                                                                            certified
             by a federal court and that you have certain rights which you may exercise a s  as           lt. No
             resolution of the case has been reached at this point. If you do not exclude roru: l          from the
             class by completing and returning the enclosed Opt-Out Notice, you will b~ leg , l            bound by
             all of the Orders the Court issues and judgments the Court makes in this class '.;, I t

  •          An individual in New York, on behalf of a class, has sued CoreLogic Rental Pr .      I



             Solutions, LLC ("RPS"), a national tenant screening bureau, alleging that RPS, . i
             completely and accurately report the disposition of certain New York Housing'1 i
             prospective landlords, in violation of the federal Fair Credit Reporting Act ("F     1



             New York Fair Credit Reporting Act.                                              '
                                                                                             I    : ,

     •        The suit was filed in United States District Court for the Southern District of '
              is located in Manhattan.                                                        I
                                                                                                       definition for
      •       The Court has allowed the lawsuit to proceed as a class action under the       rand   I 1

                                                                                                       ho, (l)were
              a specified list of individuals identified in the case, which included you: "All pers: port, were a
              the subject of a credit report prepared by RPS; (2) prior to the issuance of the ere    position of
                                                                                                      1




              party in a Housing Court proceeding filed in a New York State court, which bad '
                                                                                                      ousing Court
              dismissed, discontinued or withdrawn; and (3) the RPS credit report referenaed , :
               proceeding but failed to include such disposition."                             · '·
                                                                                                            . The Court
         •     If the lawyers for the Plaintiffs do not prevail against RPS, there will be np rec I:
               has not decided whether RPS did anything wrong, and RPS denies any wron'




                                                                                                  Ii
                                                                                                  ':




40213863
        Case 1:17-cv-05507-AKH Document 107 Filed 11/12/19



                                                                                                                      '   I

                                  Stay in this lawsuit. Await the outcome. Give up '
                                  certain rights.                                  '
 DONOTIDNG                        By doing nothing, you keep the possibility of getting ,
                                  money or benefits that may come from a trial or a '
                                  settlement. But you give up any rights to sue RPS on     r
                                  own about the legal claims in this lawsuit and/or any
                                  claims that could have been asserted in this lawsuit b s
                                  on actions occurring on or after July 19, 2015.


                                   Exclude yourself from participation in this la,
                                   Get no benefits from it. Keep certain rights.
  ASK TOBE
                                   If you ask to be excluded from this case and mon ,                                              r
   EXCLUDED
                                   benefits are later awarded to the class, you won't sh
                                   that recovery. But you will then keep any rights you
                                   presently have to sue RPS separately about the same;
                                   claims in this lawsuit and/or any claims that could
                                    been asserted in this lawsuit based on conduct or a'. i                                         s
                                    occurringafterJulyl9,2015. Ifyouwishtobeexcl ,d                                           11
                                                                                                                                   d,
                                    complete the opt out form attached to this notice, an'                                          il
                                    ~t~tfi511t"' by @JiAfii}:r~jtQ: '                                                              i<l
                                    Y<,,   ·"""""""'""'" ,,,,.,,,.,~   ,,;:,,,,,,-..(~=·"'"" ,.,,,,.,.,   Tu.1'•<"1       I




                                                                                           of such an
   •       If money or benefits are obtained from RPS you will be notified about yours     provide
           award. In order to ensure that you can be notified, should you move, you sho l
           Class Counsel with an update of your address and contact information.       I~·

    •      Any questions? See the balance of this notice or visit WWW .NEWYO
           COURTCLASSACTION.com.                                             I
                                                                                                                          I




                                                                                                                          'I

40213863



                                                                                                                          ,1

                                                                                                                          ,,I
                                                                                                                         ,,,
            Case 1:17-cv-05507-AKH Document 107 Filed 11/12/19 Page t'o 9
                                                                                                                         I•




                                          BASIC INFORMATION




                                                                                                                     '
You received this notice because records retained by RPS show that you are an individu'
been sued by a landlord in New York City Housing Court and that your case was includ'1,1
screening report prepared by RPS at the request of a potential landlord that described th
of the case as "Case Filed" and thus pending, when, as of that date, Plaintiff alleges that: 1•
against you had previously been disposed as dismissed, discontinued, or withdrawn. De
denies these allegations. A trial will be set to decide whether the claims being made ag
correct Judge Alvin K. Hellerstein of the United States District Court for the Southe
                                                                                                                 1
New York is overseeing this class action. The lawsuit is captioned Feliciano v. Corelo
Property Solutions, LLC, Civil Action No. CV-17-5507 (AKH).                                i



This lawsuit alleges that RPS failed to use reasonable procedures in connection with its rep . · · g of New
York housing court records in tenant screening reports. Plaintiff alleges that RPS reported r, , o els of certain
New York housing court proceedings with a disposition of "Case Filed," meaning that the I acked a
disposition at the time of its reporting by RPS, when the case had instead previously been di
dismissed, discontinued, or withdrawn and that RPS failed to insure the accuracy of bulk n
before selling the data and the resulting reports to prospective landlords, who rely on them t •
screen potential tenants. It is alleged that, because of delays and deficient practices in colle~ ,
updating the status of New York Housing Court records reported to landlords, RPS inacc .,
that housing suits against tenants were ongoing, when in fact the suits had been resolved. PII
that this alleged conduct violates the Fair Credit Reporting Act ("FCRA"),                         e seq., and the
                                                                                                             1



New York Fair Credit Reporting Act ("NYFCRA"), General Business Law ("GBL "), Art. , 380 et seq.
Plaintiff is asking the court to award statutory and punitive damages, fees, and costs for wh        e alleges to
be RPS's willful violation of the FCRA and the NYFCRA. You can read the Plaintiff's                   nded Class
Action Complaint at www:XXXXXXXXX.com (l 7-cv-5507, ECF No. IQ).                                1            1
                                                                                                                               - -


                                                                                                        ,,

RPS denies that it did anything wrong and/or that any damages are provable for PlJ
members of the class. RPS contends that its practices are reasonable, and that those pra ' c s satisfy the
requirements ofthe FCRA and the NYFCRA, and that proof of the reasonableness of its p                  1
                                                                                                        ''


claimed damages would vary for each proposed class member. RPS's Answer to the C
be found on the website. (17-cv-5507. ECF No. 16).


                                                                                                      11,

In a class action lawsuit, one or more people called "Class Representatives" (in this c'
Feliciano is the Plaintiff and Class Representative) sue on behalf of other people who rui
have similar claims. The group of people together are a "Class" or "Class Members.','      e company
                                                                                         1
they sued (in this case RPS) is called the Defendant One court resolves all of the is · e for everyone
in the Class. The Class would include you unless you choose to exclude yourself fro',, e Class.
                                                                                                 I,
                                         QUESTIONS? VISIT WWW. XXXXXXXXXCOM                      1
                                                                 -3-                         :
                                                                                             I•
                                                                                             1,,1
                                                                                             ~ I




                                                                                             'I
                                                                                             t
            Case 1:17-cv-05507-AKH Document 107 Filed 11/12/19




The court decided that this lawsuit can proceed as a class action and move towards a trial
meets the requirements of Federal Rule of Civil Procedure 23, which governs class acti~,
courts. Specifically, the Court found that:                                                                             1
                                                                                                                            •




                                                                                                                            1
              •    There are approximately 2,000 individuals who met the class definition of'         g
                   been "individuals who within two years prior to the commencement of this1• c on
                   ( 1) were the subject of a credit report prepared by RPS; (2) prior to the iss ,
                   of the credit report, were a party in a Housing Court Proceeding filed in a ' '
                   York State court, which had a disposition of dismissed, discontinued or
                   withdrawn; and (3) the RPS credit report referenced the Housing Court
                   Proceeding but failed to include such disposition.
              •    There are legal questions and facts that are common to each of them;                         1



              •    Claudinne Feliciano's claims are typical of the claims of the rest oft~
                   Class·'                                                                        1•1
                                                                                                               1•



              •    Plaintiff and the lawyers representing her and the Class will fairly andi ;
                                                       ~                                                       II I

                   adequately represent the Class' mterests;                                     ;,
                                                                                                                    1
              •    The common legal questions and facts are more important than questi ,
                   affect only individuals; and                                                  ,
                                                                                                                    1
              •    This class action will be more efficient than having many individual l ,
                                                                                                           I


                                   THE CLAIMS IN THE LAWSUIT




The Court hasn't decided whether the Plaintiffs or RPS's contentions are correct.             , ablishing the
Class and issuing this Notice, the Court is not suggesting that the Plaintiffs will win o~: o e this case but
instead it has ruled that the Plaintiff and the claims she has asserted, meet the req I r ents for
class certification under the Federal Rules of Civil Procedure. Plaintiff must prov!,
case on behalf of the Class Members.                                                      1,i
                                                                                             I         1




                                                                                                   '
Plaintiff is asking the Court to award statutory damages for herself and the Class Membe9 :o
alleges to be RPS's willful violation ofthe FCRA under 15 U.S.C. §§ 1681e(b), lfill,Q. Un'
provisions of the FCRA, if liability is proven, damages could range from $100 to $1,000 to ·
Members. Plaintiff is not seeking actual individual damages on behalf of Class Members . o
hanned by RPS, nor is she claiming that RPS' violation of the law was based on negligencd'.                              ead, the
Plaintiff is alleging that RPS' willfully violated the law. If you believe that you have actual ' o                     able damages
(possibly, and just by way of example, in the form of out-of-pocket costs or credit repair '                            s)and/or a
claim that RPS negligently violated your rights under the FCRA or NYFCRA with respect, ,                                e identified
                                                                                                 1
tenant screening report and wish to consider bring such claims on your own behalf, you sho
                                                                                               '
                                         QUESTIONS? VISIT WWW. XXXXXXXXXCOM )
                                                                  -4-                         I
           Case 1:17-cv-05507-AKH Document 107 Filed 11/12/19 Page                                        6:i:' f

attorney and consider excluding yourself from this case, as is discussed below.




No money or benefits are available now because the Court has not yet decided whe
anything wrong, and there has been no final disposition of the case. There is no guarant
or benefits ever will be obtained, as the case could be resolved in favor of RPS.        1                I
                                   YOUR RIGHTS AND OPTIONS

You have to decide whether to stay in the Class or ask to be excluded before the trial.                         decision
must be made by [~P~!2A¥§ ~1:ERN9J:!Clt~E~IN9J}A'-tl~.].



                                                                                                     I,
                                                                                                     t:1

You don't have to do anything now if you want to stay in the Class. If you stay in the d
Plaintiff obtains money or benefits for the Class Members, either as a result of a trial o~
you will be notified about how to obtain your share                                        '
                                                                                                     .,
Should you move, you should provide Class Counsel with an update of your address a', ontact
information.                                                                      '·




If you have already brought your own case against RPS for claims arising from a tenant sc ,
should ask to be excluded from the Class. Also, if you believe you have actual provable ,
might wish to consider excluding yourself If you exclude yourself from the Class-wh(1
remove yourself from the Class (and is sometimes called "opting-out" of the Class) yq on'tgetany
money or benefits from this lawsuit even if the Plaintiff obtains them as a result of the i 1or from any
settlement (that may or may not be reached) between RPS and the Plaintiff. Howeverd;         may then be
able to individually sue or continue to sue RPS on your own.                             !'
                                                                                                1:
                                                                                                ,,
                                                                                                '
If you exclude yourself, you will not be legally bound by the Court's judgments in thi :




                                                                                            '
To ask to be excluded, you must complete and send an "Opt Out Notice" or a letter cod
information contained in the Notice stating that you want to be excluded from Felicia~      1

Rental Property Solutions, LLC. Be sure to include your name and_address, and pers
You must mail your Opt-Out Notice postmarked by          f6(lD.AYS ~~ilNQ'.flGE¼~Hl..,...,.
Felician.o v. CoreLogic Rental Property Solutions, LLC Exclusions, P.O. Box 0000, Ci ,
                                                                                      ,,,
                                        QUESTIONS? VISIT WWW. XXXXXXXXXCOM f
                                                               -5-                     ~·
                                                                                       I•
                                                                                            I


                                                                                       /ii
                                                                                       j'
           Case 1:17-cv-05507-AKH Document 107 Filed 11/12/19 Page 7 f
                                                                                                                         ~,
                                                                                                                         1

                                                                                                                            :.




You may also obtain an Opt-Out Notice form at the website, www.XXXXXXXXX.coj
                                                                                                                     !
                   THE LAWYERS REPRESENTING                            You IN TIDS CASE                              j: I
                                                                                                                     '
                                                                                                                     '




The Court decided that the law firms of Klafter Olsen & Lesser, LLP, of Rye Brook, N.Y.,,
Law P.C., ofNew York, N.Y., are adequate to represent you and all Class Members. Tog~
                                                                                                                 1

firms are called "Class Counsel." They are experienced in handling similar class action
information about these law firms, their practices, and their lawyers' exp~rience is avail<\11
www.klafterolsen.com and www.fishmanlaw.nyc. You are not responsible to pay ant;fi
lawyers representing the class.                                               -r,-..,,._'-/ J.o                  1
                                                                                                                         ,


                                                                                      \-o -\-\.-e.. ~' .s




If Class Counsel obtains money or benefits for the Class, they may ask the Court to ap
                                                                                                             1




legal fees and expenses to be paid by RPS. You won't have to pay these fees and expe ' e
grants Class Counsels' request, the fees and expenses would be either deducted from ,t
obtained for the Class or paid separately by RPS.

                                                  THE TRIAL




The Court has not yet scheduled a trial to decide who is right in this case.

If the case is not resolved by a court decision prior to trial or by a settlement or otherwise, ;,
have to prove the Plaintiffs claims at a trial for herself and the Class Members. A trij                 1


scheduled. If a trial were to be held, it would take place at the Daniel Patrick Moyni I.,i
Courthouse, 500 Pearl Street, New York, NY 10007-1312. During the trial, the Judg"',                                 d a Jury will
hear all of the evidence to help them reach a decision about whether the Plaintiff or s                              s right about
the claims in the lawsuit. There is no guarantee that the Plaintiff will win, or that she ,1i                        obtain any
money for the Class. You can check for periodic updates as to whether a trial might ti s                             heduled at
www.XXXXXXXXX.com.



                                                                                                 1


                                         QUESTIONS? VISIT WWW. XXXXXXXXXCOM                          ,




                                                                 -6-                            I,
                                                                                                I_




                                                                                               i,{
                                                                                               t
                                                                                               1t
                                                                                                         ,.
          case 1:17-cv-05507-AKH Document 107 Filed 11/12/19 Page                                       s;~9f 9
                                      u."\-cS.S   .\,\-t   (our\- o-.-J-e-c.S o..\-\-e"111'\·ot.         l'l
                                   /,,,                                                                  !1
You do not need to attend the trial. Class Counsel will present the case for the Plaintiff a.'. :tSS
Representative on behalf of the Class Members, and RPS will present its defenses. You e ~elcome to       ia
attend the trial if you like. If you do not exclude yourself from the class, you will be le~ 1, bound by
all of the Orders the Court issues and judgments the Court makes in this class action. Ift~J ~lass
Representative does not prevail at trial, you will also be bound by that judgment.             1·
                                                                                                          I"
If the Plaintiff does obtain money or benefits as a result of the trial or a settlement, you w,} l e
notified about how to participate. We do not know at this time how long this will take. ,,;:

                                GETTING MORE INFORMATION

 Visit the website, www.XXXXXXXXXcom, where you will find the Plaintiffs Class~~< ion
 Complaint, the Defendant's Answer to the Complaint, the Court's Order Certifying the '1 ~. as well
 as an Exclusion Request form. You may also contact one of the lawyers, by emailing tb~m either at
 acastillo@klafterolsen.com or jfishman@fishmanlaw.nyc or call them at 1-914-934-92      Klafter         !)
 Olsen & Lesser _LLP) or 1-21 i~~?l~-~~1-0JJ:J~~~A~~~ PC), or by writing to: New Yo~~, l ousing
 Court Class Action, P .0. Box QQO.,J)ty, SI~0¥00QQ:9900-                             I!
  DO NOT ADDRESS ANY OUESTIONS ABOUT THE LITIGATION TO Tf E CLERK OF
   THE COURT. THE JUDGE. OR THE DEFENDANTS' COUNSEL. THFJ',,, '"RE NOT
                PERMITTED TO ANSWER YOUR QUESTIONS.       1,,1:
                                                           •I,
                                                                                                          .
                                                                                                    ,TE' ,t,       bT~ ,,.., __, - ,,
                                                                                                                           ~
                                                                                                   DA     ,, \Y     .NJltQ9;,oQQ9.
                                                                                                           t
                                                                                                          I"
                                                                                                          1•1i1




                                                                                                              ,,
                                                                                                           ,,,
                                                                                                          I   :,




                                                                                                          I
                                                                                                          I'I "




                                                                                                          ,.
                                              QUESTIONS? VISIT WWW. XXXXXXXXXCOM !JI,,
                                                                           -7-
                                                                                    ~ :t
                                                                                    11·1

       Case 1:17-cv-05507-AKH Document 107 Filed 11/12/19 Page\~ 9


                                                                                     '
                                               OPT-OUT FORM
                          Feliciano v. Corelogic Rental Property Solutions, LLC,
                       United States District Court Southern District of New York
                                     Civil Action No. CV-17-5507


     This is an opt-out Form, NOT a Claim Form. It EXCLUDES you from this c:Jai Action.
               DO NOT use this Form if vou wish to remain IN this Class Action 't
                                                                                     i
Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _-fl~'1 -ft-_ _ __
                                                                                    !•f
                                                                                    '~:
Address: --------------=-----------c----=-....,,.....,HI;_.
         Street                 City     State       Postal Code
                                                                 ____

Telephone: _ _ _ _ _ _ _ _ _ _ _ _ __
            Area Code/Phone No. (Ext. 1f applicable)


I do not wish to participate in this Class Action and wish to opt out.


                                                                                    I,.
                                                                                    I:
 Date Signed                                  Signature

     This form must be postmarked to [NO LATER THAN _ _ _ _,. at the a, h esses below].




Mail to:   -------------------
                                                                                    ,"
